DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings file 07/06/2018 are objected to because of the following informalities:
First, Fig. 1 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base support upper line port” and “base support lower line port” must be shown in Fig. 1 or the features canceled from the claim.  No new matter should be entered.
Second, Fig. 2 objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: substrate 400 should be shown in Fig. 2.
Third, Fig. 1 is objected to because left of input lines 212, it looks like there is an empty base support 500, i.e. base support 500 with no substrate; based on the motion path arrows, it looks like this should be a base support with substrate. See annotated Fig. 1, below, with box surrounding what appear to be empty base supports 500, and 222, where this is not the case, and it simply looks like a conveyor.

    PNG
    media_image1.png
    901
    1206
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Instant specification recites “blanking line” (several occurrences). I’m guessing this is a translation error, because an in-depth search for the term suggests that “blanking line” is a term of the art, and refers to a production line where blanking, or cutting pieces from sheet or coil stock occurs. This does not appear to be what occurs based on the instant specification. Looking at the translation of the original document, it translates to “stockline.” 
Appropriate correction is required.

Claim Objections
Claims 9-10 are objected to because of the following informalities:
Claims 9-10 recite “blanking line” (several occurrences). See Specification objections as to why I believe this is a translation error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “provided with a base support upper line port and a base support lower line port.” It is unclear what structure the claim actually requires, if any, as claim 1 does not positively recite what the port is connected to, and it is not until claim 3 that something the claimed “base support upper line apparatus” is “connected to the base support upper line port” and the claimed “base support lower line apparatus” is “connected to the base support lower line port.”
For example, could a “port” be broadly construed as the location where someone visually inspects the base supports and/or takes them away? Nobody knows. Realistically, this limitation should only be present in claim 3, and the examiner suggests amending claim 1 to delete the limitations “provided with a base support upper line port and a base support lower line port” and adding these limitations to claim 3, instead, as then it would be clear.
Claims 2 and 5-10 are rejected for their dependence on claim 1; claims 3-4, however, remedy this indefiniteness.
Claims 5-8 recite “the 12Attorney Docket No. DJD-089substrate upper line apparatus” and “the substrate lower line apparatus.” There is insufficient antecedent basis for these limitations in claim 1. The limitations, are, however, present in claim 2.
For the purposes of examination, claim 5 will be read as dependent on claim 2, as claim 2 recites these limitations.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2 are rejected under 35 U.S.C. 102 and/or 103 as being unpatentable over Park, et al., KR-20100108872-A.

Claim 1. Park teaches a solar cell co-evaporation production line, comprising:
a base support transfer line (carrier returning part 80);
a substrate transfer line, connected to a co-evaporation device and provided with a feed port and a discharge port, both the feed port and the discharge port being connected to the base support transfer line (substrate transfer portion, connected to deposition process chamber 40, which is a chamber for co-evaporating evaporation components of copper, indium, gallium, and selenium, and provided with access to loading chamber 20, which is feed port, and access to unloading chamber 60, which is discharge port);
and a master control room, used for controlling the base support transfer line and the substrate transfer line to act (in the system for performing the CIGS film forming process according to the present invention, the transfer between the chambers of the glass substrate and the circulation transfer by the carrier return unit of the carrier are controlled by an integrated control system (not shown) provided separately; see ¶97. This integrated control system, as described in the reference, controls the claimed base support transfer line and the substrate transfer line to act, and therefore can be construed as the claimed master control, and the location therein can be construed as the master control room, used for controlling the base support transfer line and the substrate transfer line to act. Alternatively it would have been obvious to one of ordinary skill in the art to have this take place in a room, as opposed to, say, the outdoors, because controlling moisture, humidity, etc. is essential in device fabrication).
PARK does not teach the base support transfer line is provided with a base support upper line port and a base support lower line port. Instead, PARK simply recycles the claimed base support / prior art carrier C. However, as noted in the 35 USC §112(b) rejections, above, the claimed ports are not connected to anything, nor is there any indication as to what physical structure is needed to arrive at ports, there being nothing in the drawings or description to suggest otherwise. Hence, the examiner is of the opinion that a port per se is simply a functional limitation, and is inherent in the prior art because any arbitrary positions along carrier returning part 80 can be used as a port, e.g., if workers manually removed damaged carriers C and added replacement carriers C at positions along carrier returning part 80, and therefore, this limitation is met. See MPEP §2114 I in general for functional limitations in apparatus claims.
The examiner notes that “upper” and “lower” are simply relative orientations, and could be construed to refer to relative line position instead of physical position, i.e. up-

Claim 2. Modified Park teaches or suggests solar cell co-evaporation production line according to claim 1,
further comprising a substrate upper line apparatus and a substrate lower line apparatus connected to the base support transfer line (first substrate loading unit 10 and second substrate loading portion 70. The examiner notes that “upper” and “lower” are simply relative orientations, and alternatively could refer to line position instead of physical position, i.e. up-the-line, down-the-line, and therefore, limitations are met because of this interpretation)
wherein the substrate upper line apparatus is used for conveying a substrate onto the base support, and the substrate lower line apparatus is used for taking away the substrate from the base support (first substrate loading unit 10 and second substrate loading portion 70 are used for loading and unloading substrates S onto and off of carrier C, respectively.).  

Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., KR-20100108872-A, as applied to claim 1, above, and further in view of Wickl, DE-102015115453-A1.

Claim 3. The solar cell co-evaporation production line according to claim 1, but not further comprising a base support upper line apparatus and a base support lower line apparatus, wherein the base support upper line apparatus is connected to the base support upper line port and is used for conveying the base support onto the base support transfer line, and the base support lower line apparatus is connected to the base support lower line port and is used for recycling the base support from the base support transfer line.  
Ref teaches an in-line processing system; while it is for other fabrication processes, It has similarities in that it uses cassettes that hold substrates which are processed. Ref further teaches that it is preferable to have a discharge point / base support lower line apparatus used for recycling the base support from the base support transfer line in the conveyor section so that cassettes that need to be cleaned, serviced, or repaired can be removed from the process without hindering any other processes (CITE). While this is not shown, in the in-line processing of Park, since carriers are re-used, this necessitates a place for providing new / replacement cassettes, i.e. a base support lower line apparatus used for conveying the base support onto the base support transfer line.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the co-evaporation line further comprise comprising a base support upper line apparatus and a base support lower line apparatus, wherein the base support upper line apparatus is connected to the base support upper line port and is used for conveying the base support onto the base support transfer line, and the base support lower line apparatus is connected to the 

Claim 4. The solar cell co-evaporation production line according to claim 3, wherein the base support upper line apparatus is connected to the base support lower line apparatus (connected, although not directly, via base support transfer line).  
Additionally, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the base support upper line apparatus be directly connected to the base support lower line apparatus in the event that a cassette is removed for cleaning but is still functional, it can be reused without removing it from the line and moving it to a different location.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., KR-20100108872-A, as applied to claim 1, above, and further in view of Wickl, DE-102015115453-A1.

The rejections for claims 1-4 take the same form as the rejection of claim 3, above, and are used in case “port” does connote actual physical structure. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., KR-20100108872-A, as applied to claim 2, above, and further in view of Kume, et al., US-20080035199-A1, and Hanoka, et al., US-2008011206-A1.

Claim 5. Modified Park teaches or suggests the solar cell co-evaporation production line according to claim 2, but not wherein both the substrate upper line apparatus and the substrate lower line apparatus are provided with a driving mechanism, a reversing mechanism, and a clamping mechanism, an output end of the driving mechanism is connected to one end of the reversing mechanism to drive the reversing mechanism to rotate, and the reversing mechanism is connected to the clamping mechanism.
However, Park not performing these steps suggests to one of ordinary skill in the art that the orientation at the substrate upper line apparatus and the substrate lower line apparatus is the same.
Kume teaches a process for making CIGS solar cells; while the process is different than the one described by Park, a salient teaching is that the substrate may have to be in a variety of relative orientations for different processes (see Fig. 2). In particular, the substrate may need to be flipped before and/or after the deposition of the CIGS material. Hence, the prior art as a whole suggests one might have to flip the substrate and reverse it in a CIGS deposition line between process steps.
Hanoka teaches a flipper for reversing substrates (see Figs.8-9 and ¶¶67-70). The flipper may be coupled to an in-line processing system (see ¶1). While this is designed for silicon solar cells, in principle, given that flipping is suggested as necessary by Kume, one of ordinary skill in the art would realize that flippers could be used to flip larger substrates, and would further recognize that the substrate upper line apparatus and the substrate lower line apparatus are appropriate locations, given Hanoka teaches flipping in-line. The flipper has a driving mechanism (flipper 36 can move substrates in general), a reversing mechanism (rotating member 56 which rotates substrate), and a clamping mechanism (vacuum cups 52), an output end of the driving mechanism is connected to one end of the reversing mechanism to drive the reversing mechanism to rotate (rotating member 56 rotates wafers and outputs them), and the reversing mechanism is connected to the clamping mechanism (rotating member is connected to vacuum pads, which appear to be 58, which may be vacuum cups 52).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate upper line apparatus and the substrate lower line apparatus are provided with a driving mechanism, a reversing mechanism, and a clamping mechanism, an output end of the driving mechanism is connected to one end of the reversing mechanism to drive the reversing mechanism to rotate, and the reversing mechanism is connected to the clamping mechanism in order to 

Claim 6. Modified Park teaches or suggests the solar cell co-evaporation production line according to claim 5,
wherein the clamping mechanism is a vacuum chuck (vacuum cup 52),
the reversing mechanism is provided with a vacuum pump (while not explicitly shown, vacuum lines 54 are present, and one of ordinary skill in the art would understand that a vacuum pump is typically used to apply vacuum; see ¶67
and the vacuum pump is connected to the vacuum chuck (through vacuum lines 54).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., KR-20100108872-A, in view of Kume, US-20080035199-A1, and Hanoka, et al., US-2008011206-A1, as applied to claim 5, above, and further in view of Knoll, et al., WO-2013068982-A1.

Claim 7. Modified PARK teaches or suggests the solar cell co-evaporation production line according to claim 5, but not further comprising a position detecting apparatus, wherein the position detecting apparatus is respectively arranged on the substrate upper line apparatus and the substrate lower line apparatus.  
Knoll teaches a sensor / detecting apparatus which may be used in an in-line processing system (conveying unit 16). While Knoll teaches this for stringing of solar cells, Knoll notes that in general that sensor systems may control and/or detect the correct positioning, so that the position may be correct (see pp. 14-15).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a position detecting apparatus, wherein the position detecting apparatus is respectively arranged on the substrate upper line apparatus and the substrate lower line apparatus so that the substrates may be detected and/or their position corrected.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., KR-20100108872-A, in view of Kume, US-20080035199-A1, and Hanoka, et al., US-2008011206-A1, as applied to claim 5, above, and further in view of Black, US 2012/0024695 A1.

Claim 8. Modified Park teaches or suggests the solar cell co-evaporation production line according to claim 5, but not explicitly wherein the base support comprises a longitudinal beam and a cross beam perpendicular to each other, and at least two co-evaporation areas for placing the substrate are formed between the longitudinal beam and the cross beam (although carrier C appears to have a cross beam, bottom and a longitudinal beam atop roller 220; see Fig. 3).  
Black teaches a thin-film solar cell manufacturing line which may be used for evaporation (see ¶21, ¶60); while Black teaches CdTe, PARK recognizes the equivalency of the two deposition lines (see ¶1). Similar to REF, Black teaches that the substrate is placed in a carrier, although Black notes that multiple substrates may be placed in a single carrier (see Figs. 3-4). The carrier / claimed base support comprises a longitudinal beam and a cross beam perpendicular to each other, and at least two co-evaporation areas for placing the substrate are formed between the longitudinal beam and the cross beam (frame members 170 of carrier 122; see Figs. 3-4 and ¶51). This allows multiple substrates to undergo processing simultaneously (see ¶51).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the base support comprises a longitudinal beam and a cross beam perpendicular to each other, and at least two co-.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., KR-20100108872-A, as applied to claim 1, above, and further in view of Su, et al., US-20100047954-A1.

Claim 9. Modified Park teaches or suggests the solar cell co-evaporation production line according to claim 1, but not wherein the substrate transfer line comprises a substrate feed line and a substrate blanking line, the substrate feed line is connected to an input end of the co-evaporation device, the substrate blanking line is connected to an output end of the co-evaporation device; and the feed port is arranged on the substrate feed line, and the discharge port is arranged on the substrate blanking line. 
Su teaches a photovoltaic production line which may be used for CIGS cells (see ¶59 and Figs.). Su teaches that the substrate transfer line comprises a substrate feed line and a substrate blanking line (path P before junctions @ parallel processing modules, e.g., 208 and path P after junctions @ parallel processing modules, e.g., 208), the substrate feed line is connected to an input end of the co-evaporation device, the substrate blanking line is connected to an output end of the co-evaporation device (see paths P @ parallel processing modules, e.g., 208); and the feed port is arranged on the substrate feed line, and the discharge port is arranged on the substrate compare paths P upstream and downstream of processing modules, e.g., 208). Su teaches that parallel flow paths to each processing module can be provided, which minimizes time that a substrate may be waiting to be processed (see ¶99, ¶103).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate transfer line comprises a substrate feed line and a substrate blanking line, the substrate feed line is connected to an input end of the co-evaporation device, the substrate blanking line is connected to an output end of the co-evaporation device; and the feed port is arranged on the substrate feed line, and the discharge port is arranged on the substrate blanking line in order to allow parallel flow paths, which minimizes time substrates may be waiting to be processed.

Claim 10. Modified Park teaches or suggests the solar cell co-evaporation production line according to claim 9, wherein the substrate feed line is provided with a plurality of input lines, each of the input lines is connected to an input end of the co-evaporation device (each module, e.g., 208 has an input line), the substrate blanking line is provided with a plurality of output lines, and each of the output lines is connected to an output end of the co-evaporation device (each module, e.g., 208 has an output line, per modification in view of claim 9, above).  

Citation of Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
While instant specification suggests that in the process prior to the co-evaporation process, a side of the substrate required for co-evaporation is arranged upward, this is clearly not the case, as evaporation may be performed with the substrate arranged downward, as shown by Kume. Likewise, while instant specification suggests that in the co-evaporation process, the side of the substrate required for co-evaporation is arranged downward, this is clearly not always the case, as shown by Park.
However, Stolt, et al., US-20080254202-A1, teaches such an orientation during co-evaporation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721